Exhibit 10.48

 

LOGO [g34110image001.jpg]

--------------------------------------------------------------------------------

Food · Supplies · Business · Home

 

February 25, 2004

 

Mr. Ross E. Roeder

600 Citadel Drive

Commerce, CA 90040

 

Re: Second Amendment to Employment Agreement

 

Dear Ross:

 

With respect to the agreements between you and Smart & Final Inc. (the
“Company”), dated as of January 1, 1999 and May 11, 2001, copies of which are
attached hereto as Exhibits A and B (collectively, the “Amended Agreement”), you
and the Company have agreed to modify the Amended Agreement as described below
(this “Second Amendment”). Except to the extent specifically modified herein,
the Amended Agreement shall remain in full force and effect. Capitalized terms
used but not defined or modified herein shall have the meanings set forth in the
Amended Agreement.

 

1. Positions. You have agreed to continue to serve as the Company’s Chairman and
Chief Executive Officer (“CEO”) for the term provided in paragraph 2 below.
Following the CEO Termination Date defined in paragraph 2 below, you shall
continue in the position of non-executive Chairman for a period of one year
thereafter. In addition to your regular duties in the non-executive Chairman
position, you shall provide the Company with the following consulting services,
as an on-going, non-executive employee (“senior advisor”) of the Company: (a)
serve as Company spokesperson to the extent requested by the successor CEO for
purposes including, but not limited to, investor relations, public relations,
community and vendor relations, and internal communications; and (b) provide
guidance to the successor CEO on marketing programs and other key strategies. As
non-executive Chairman and senior advisor, you shall devote such time as you in
good faith deem necessary to perform the duties of such position, but in no
event shall the total hours devoted to your service as non-executive Chairman
and senior advisor average more than 20 hours per week.



--------------------------------------------------------------------------------

February 25, 2004

Page 2

 

2. Term. You shall serve as the CEO until May 20, 2004 or such later date
determined by the Board of Directors of Smart & Final Inc. (the “Board”), but in
no event later than June 30, 2004 without your further consent (the “CEO
Termination Date”). Your position as non-executive Chairman and senior advisor
shall continue for a period of one year following the CEO Termination Date,
unless terminated earlier by you after providing the Board with 60 days’ advance
written notice of your resignation; provided, however, that in no event shall
the effective date of any such resignation be prior to July 1, 2004. The period
from the current date through the end of your term as non-executive Chairman and
senior advisor shall be the “Employment Term.”

 

3. CEO Base Salary, Annual Bonus and Benefits. Until the CEO Termination Date,
the Company shall pay to you a base salary at an annual rate of $700,000, and
you shall be entitled to receive all of the payments and benefits provided under
the Amended Agreement, except as modified by this Second Amendment. During your
term as CEO in 2004, you shall continue to participate in the bonus program with
a target of 100% of your salary, prorated based on the number of days in 2004
you serve as CEO. In addition, you shall receive a special one-time bonus in the
amount of $300,000 for your assistance with the transition to the successor CEO,
which bonus shall be paid to you on or before March 1, 2004. Such bonus will not
be eligible for deferral under the Company’s Supplemental Deferred Compensation
Plan. As soon as administratively practicable following the CEO Termination
Date, you will be paid any accrued but unused vacation as of the CEO Termination
Date.

 

4. Non-Executive Chairman and Senior Advisor Compensation and Benefits. During
your term as non-executive Chairman and senior advisor, the Company shall pay to
you a base salary at the annual rate of $350,000, and you shall be entitled to
receive all of the payments and benefits provided under the Amended Agreement,
except as modified by this Second Amendment. During your term as non-executive
Chairman and senior advisor, you shall receive 50% of the CEO bonus paid during
that period, prorated in 2004 and again in 2005 in proportion to the respective
duration of your service as non-executive Chairman and senior advisor in the
2004 and 2005 fiscal years. The Company specifically acknowledges and consents
to certain benefit elections you have made, as follows: (y) payments under the
Supplemental Deferred Compensation Plan shall be made in the form of ten annual
installments; and (z) payments under the SERP shall be made in the form of the
joint and 50% survivor option, with Mary Anne Reilly as your designated survivor
for such purposes. For purposes of both the Supplemental Deferred Compensation
Plan and the SERP, payments will

 



--------------------------------------------------------------------------------

February 25, 2004

Page 3

 

commence following “Retirement” (as used in such Plans) and your Retirement
shall be deemed to occur at the end of the Employment Term. Except as expressly
provided in this paragraph 4, no other retainer, fees or benefits generally
payable to the Company’s directors shall be payable to you during your term as
non-executive Chairman and senior advisor and you hereby release the Company
from the obligation to pay any such retainer, fees or benefits.

 

5. Benefits Following Employment Term. In addition to the benefits specified in
paragraph 4 above, following the Employment Term: (a) you and Mary Anne Reilly
shall be eligible to receive the retiree medical insurance coverage set forth in
Section 8.f. of the Amended Agreement (including the “Executive Supplement”
thereto, which currently provides payments for otherwise unreimbursed medical
expenses up to $9,500 per year) for the remainder of your lives, with the
Company to pay the full cost of such coverage; provided, however, the Company
shall provide such coverage to Ms. Reilly only to the extent that you and she
remain domestic partners (other than by reason of your death), as such term is
defined below; (b) your SERP benefit will be calculated by reference to the five
years of service used in calculating Final Average Compensation, and paid in the
amounts, set forth in the worksheet that was provided to you immediately prior
to signing this Second Amendment, except as such amounts may be increased
pursuant to the terms of the SERP and by reason of your service as CEO beyond
the date assumed in such worksheet, less the required offset for benefits
payable to you under the Company’s qualified pension plan and any reduction due
to a less-than-projected annual bonus included in the calculation of your Final
Average Compensation for 2003 or 2004; and (c) under the SERP, your 2003 bonus
(payable in 2004) shall be applied toward either 2003 or 2004 for purposes of
calculating your Final Average Compensation, according to whichever application
results in the most valuable SERP benefit for you and the one-time bonus set
forth in paragraph 3 hereof shall be applied toward 2004. You certify that you
and Ms. Reilly are currently “domestic partners,” which for purposes of this
Second Amendment shall mean that each of you reside in the same household, have
a committed relationship to the other, and intend to continue such relationship
indefinitely. You agree to notify the Company promptly if you and Ms. Reilly
cease to be domestic partners for any reason.

 

6. Office/Expenses. During your term as non-executive Chairman, you shall not be
required to travel to the Company’s headquarters in Commerce, California, as a
regular work location, but you shall be expected to spend such time there as is
reasonably necessary to ensure a smooth transition between you and the successor
CEO. You shall be provided with an office and administrative support at the
Company’s headquarters in Commerce, both during the remainder of the

 



--------------------------------------------------------------------------------

February 25, 2004

Page 4

 

Employment Term and for your term as non-executive Chairman and senior advisor.
The Company shall continue to reimburse you for your reasonable business,
entertainment and travel expenses (including, without limitation, any such
expenses associated with the maintenance of your office in St. Petersburg,
Florida, and travel in furtherance of the Company’s business between your
offices in St. Petersburg and Commerce), both during the remainder of the
Employment Term and for your term as non-executive Chairman and senior advisor,
in the same manner and at the same levels as in effect prior to the date of this
Second Amendment. It is agreed that the Company will pay the legal expenses you
incur in connection with the negotiation and preparation of this Second
Amendment up to a maximum of $35,000.

 

7. Restricted Stock. The Company shall have no contractual obligation to grant
you a specified amount of restricted stock during the Employment Term in 2004 or
2005, but will consider during these periods whether to grant any restricted
stock awards to you at its sole discretion in light of your service to the
Company. All of your Restricted Shares and shares of Restricted Stock shall vest
upon the earlier of (a) a Change in Control and (b) the end of the Employment
Term other than as a result of your termination for Cause. In the event of a
Going Private Transaction, your Restricted Shares and shares of Restricted Stock
shall be subject to the provisions of Section 6.a. of the Amended Agreement. You
have released the Company from the obligation to make a Section 83(b) loan and
pay you a grossed-up bonus pursuant to Section 6.b. of the Amended Agreement.

 

8. Stock Options. The Company shall have no contractual obligation to grant you
a specified amount of stock options during the Employment Term in 2004 or 2005,
but will consider during these periods whether to grant any stock options to you
at its sole discretion in light of your service to the Company. All of your
outstanding stock options shall immediately vest upon the earlier of (a) a
Change in Control and (b) the end of the Employment Term other than as a result
of your termination for Cause, and such options shall remain exercisable for the
three-year period following such Employment Term end date, but in no event
beyond the expiration of each option’s stated term. In the event of a Going
Private Transaction, your stock options shall be subject to the provisions of
Section 7.a. of the Amended Agreement. In exercising your outstanding stock
options, the Company agrees that you may pay (x) tax withholding up to the
minimum statutory rate (or such greater rate permitted without the Company
incurring a financial accounting charge) by the surrender of shares otherwise
issuable upon exercise of the option and (y) the exercise price and tax
withholding, including any tax withholding above the rate set forth in clause
(x), by (i) your tender to the Company of a sufficient number of shares (valued
at fair market value), such shares to be mature shares to the extent necessary
to avoid a financial accounting charge to the Company, or (ii) a broker-assisted



--------------------------------------------------------------------------------

February 25, 2004

Page 5

 

cashless exercise, but only to the extent that such exercise is then permitted
under applicable law, as reasonably determined by the Company.

 

9. Improper Termination. In the event that the Company terminates (or fails to
commence) your service as non-executive Chairman and senior advisor as set forth
herein for any reason other than Cause or your voluntary resignation, you shall
be entitled to receive all payments, benefits, grants and vesting privileges to
which you would have been entitled under the Amended Agreement, as amended by
this Second Amendment, had you served in such position throughout the one-year
period following the CEO Termination Date.

 

* * * *

 

If agreed to by you, the Amended Agreement, as further amended by this Second
Amendment, contains all of the terms of your employment with the Company and
your service as non-executive Chairman and senior advisor, and it supersedes any
prior understandings or agreements, whether oral or written, between you and the
Company with regard to its subject matter.

 

You may indicate your acceptance of this Second Amendment and your agreement
with its terms by signing and dating below. Please return the signed original to
my attention.

 

Very truly yours,

 

SMART & FINAL INC.

 

By:

 

/s/ Timm F. Crull

--------------------------------------------------------------------------------

   

Timm F. Crull

   

Authorized Member of the Board

 

AGREED AND ACCEPTED:

 

/s/ Ross E. Roeder

--------------------------------------------------------------------------------

Ross E. Roeder

 

Dated: 2 March 04